DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dynes (US 2015/0118604). 
Dynes is directed to an inventive process that utilizes a multi-layer structure in combination with etching in the plasma dark space of a low-pressure reactive ion etch plasma to produce high aspect-ratio trenches at the nanoscale level. (Para, 0027). Dynes illustrates the process flows in Figures 1A-1D and Figures 2A-2G. (Para, 0027; Fig. 1A-1D; 2A-2G). 
Dynes discloses an illustrative example of forming high aspect ratio trenches in photoresist, where a multi-layer mask structure is built on the substrate material 10 as initial 102, an approximately 30 nm evaporated Germanium (Ge) layer 104, and 120 nm of the commonly-used electron beam lithography (EBL) resist PMMA (polymethylmethacrylate) 106. (Para, 0032; Fig.2A). Dynes discloses the substrate 10 was a 500 .mu.m thick n-type doped silicon wafer piece. (Para, 0032). Dynes also discloses, the Ge protective layer may be replaced with another thin film as appropriate for the device and materials under fabrication, and the upper layer resist 106 may be changed as appropriate to the type of lithographic technique used to pattern the resist. These discloeus and the illustrations of Figure 2A teach and/or suggest the limitation of claim 22 where a method of producing a smecindoutor element comprises the steps of: forming a resist layer A on a substrate; forming a metal-containing film on the resist layer A; further forming a resist layer B different from the resist layer A on the metal-containing film and the limitation of claim 22 wherein the metal-containing film has a content of germanium element of 20 atm% or more, or a total content of tin element, indium element, and gallium element of 1 atm% or more as measured by X-ray photoelectric spectroscopy.  
Dynes discloses next the top-most PMMA layer 106 is patterned by EBL or other conventional lithography technique known in the art. (Para, 0033; Fig.2B). Dynes discloses a periodic array of long parallel fine lines 112 is transferred into the PMMA resist. (Para, 0033, 0052; Fig.2B). Dynes explains that depending on the final ion implant mask, this typically consists of a series of long parallel fine lines with line widths of 5nm-100nm. (Para, 0033; Fig.2B). These disclosures teach and/or suggest the limitation of claim 22 where a method of producing a semiconductor element comprises the steps of exposing and developing the resist layer B. Dynes discloses in the next step, the patterned tri-layer is subjected to an anisotropic etch process to selectively remove the Ge metallic layer in the areas exposed by the previous step. (Para, 0033; Fig.2C). Dynes explains that in the preferred embodiment, the anisotropic etch step was achieved using a dry etch process in a chlorine plasma while PMMA is also 102 on top of the substrate. The substrate 10 is tilted at an arbitrary angle relative to the RIE sample plate in a RIE low-pressure (about 5 mTorr) oxygen plasma by using a small triangular mount 50. (Para, 0035; Fig.2D). Dynes discloses the substrate is positioned within the plasma dark space, where the ballistic ions impinge upon the PR 102 with a high degree of directionality, perpendicular to the RIE sample plate. (Para, 0035). Dynes explains, as the Ge layer 104 is not etched in the O2 plasma, it provides a protective layer for the underlying photoresist 102. (Para, 0035). Dynes explains, the etch process may be continued all the way to the bottom of the photoresist layer 102 or, may be stopped at any etch depth and whether or not the entire thickness of PR is removed will depend on a number of factors including the angle to be etched, the photoresist thickness, the ion implant parameters, and the final profile to be created. (Para, 0035; Fig.2D). These disclosures and the illustrations of Figure 2D teach and/or suggest the limitation of claim 22 where a method of producing a semiconductor element, comprises the steps of etching the resist layer A; and removing the metal-containing film with an etching gas. 
Therefore, the limitations of claim 22 would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant in view of the explicit disclosures and illustrations of Dynes as well as the teachings one of ordinary skill in the art would have understood from the disclosures and illustrations of Dynes as discussed above.  
Claims 1-4, 6-8, 10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takanashi (US 2014/0030660).

Takanashi discloses in the step (1), the inorganic film is formed over the substrate. (Para, 0054). Takanashi discloses the term "inorganic film" used herein refers to a film that includes a metal element, and has a metal element content of 50 mass % or more, and preferably 60 mass % or more. (Para, 0054). Takanashi explains the inorganic film is not particularly limited as long as the inorganic film has the above properties and may include a metal film, a metal oxide-containing film, a metal nitride-containing film, and the like. (Para, 0054). These disclosures teach and/or suggest the limitation of claim 1 wherein the multilayer resist layer comprises a metal-containing film and the limitation of claim 6. Takanashi discloses the inorganic film may be formed by an arbitrary method that applies an inorganic film-forming composition, a physical vapor deposition method, a CVD method, a sputtering method, an ion plating method, or the like.  (Para, 0056). Takanashi further discloses when using the method that applies the inorganic film-forming composition, the inorganic film-forming composition is applied to the surface of the substrate to form a film of the inorganic film-forming composition, and the film is cured by heating while optionally applying UV light to obtain the inorganic film. (Para, 0057). These disclosures teach and/or suggest the limitations of claims 2, 18 and 19. 

Takanashi discloses in the step (2), the protective film is formed on the inorganic film. The protective film is normally a non-metal film (Para, 0099). Takanashi discloses the protective film is not particularly limited, but is preferably an organic film or a silicon-containing film. (Para, 0099). Takanashi discloses examples of the organic film include films formed of an acrylic resin, a cyclic olefin resin, a copolymer resin or a polymer blend thereof, or the like. (Para, 100). Moreover, Takanashi discloses the carbon content in the organic film that determines the etching rate is preferably 45 mass % or more and less than 70 mass %, and more preferably 50 mass % or more and less than 65 mass %. (Para, 0101). Takanashi discloses the term "silicon-containing film" used herein refers to a film that mainly includes a silicon atom, and preferably has a silicon content of 20 mass % or more, and more preferably 30 mass % or more. (Para, 0103). Takanashi discloses examples of the silicon-containing film include a silicon oxide film, a silicon nitride film, a silicon oxynitride film, a silicon carbide film, a polycrystalline silicon film, and the like. Takanashi discloses the silicon-containing film may be formed by a method that applies a silicon-containing film-forming composition, a physical vapor deposition method, a CVD method, a sputtering method, an ion plating method, or the like.  (Para, 0106). Takanashi also discloses when the silicon-containing film-forming composition is applied to the surface of the inorganic film to form a film of the silicon-containing film-forming composition, and the film is cured by heating while optionally applying UV light to obtain the silicon-containing film. (Para, 0107). 
Takanashi discloses in step (3), the resist pattern is formed on the protective film. (Para, 0129). Takanashi discloses it is preferable that step (3) include (3a) forming a resist film on the 
Takanashi discloses the pattern-forming method may include forming a resist underlayer film on the substrate before the step (1) using a resist underlayer film-forming composition. A known resist underlayer film-forming composition may be used as the resist underlayer film-forming composition. Takanashi discloses the resist underlayer film may be formed by applying the resist underlayer film-forming composition to the substrate to form a film of the resist underlayer film-forming composition, and curing the film by heating while optionally applying UV light. (Para, 0147). Takanashi discloses the resist underlayer film-forming composition may be applied by spin coating, roll coating, dip coating, or the like. The heating temperature is normally 
Takanashi also discloses the substrate may include a wafer coated with an insulating film such as silicon oxide, silicon nitride, silicon oxynitride, or polysiloxane or a low-dielectric-constant insulating film (Para, 0055). Further examples of the substrate include polysilicon, a metal gate film obtained by implanting a metal component into polysilicon, as well as a patterned substrate having a trench, a via, and the like. (Para, 0055). These disclosures and the disclosures of Takanashi as discussed above teach and/or suggest the limitations of claim 8.
Therefore, the limitations of claims 1-4, 6-8, 10 and 12-20 would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant in view of the explicit disclosures and illustrations of Takanashi and the teachings one of ordinary skill in the art would have reasonably understood from the disclosures and illustrations of Takanashi as discussed above. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takanashi as applied to claims 1-4, 6-8, 10 and 12-20 in paragraph 5 above, and further in view of Huggett (US 4368099; IDS 04/21/2020). 

Huggett is directed to a germanium-selenide resist film. Huggett discloses such resist films may be formed on a variety of substrates and may be utilized individually or as part of a multiple-layer resist system. (Col.1, 45-49). Huggett discloses the substrate on which such as resist layer may be formed includes materials such as silicon, silicon oxide, metals such as aluminum, molybdenum, tungsten, chromium, and their alloys, various plastics and the like. Col.1, 59-col.2, 2). Huggett discloses the substrate may be homogeneous or a multi-layered structure and a preferred application of the subject methodology is a bilevel resist system where the substrate to be patterned is coated with a layer of plastic such as a polyimide, a novolac resin or the like which serves as a profile smoothing coating for exposure of the GeSe layer and usually functions as the actual etch mask for the underlying substrate. (Col.1, 59-col.2,2). The disclosures of Takanashi further in view of these disclosures of Huggett teach and/or suggest the disclosure of claim 9. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the present application to modify the teaching of Takanashi in view of the disclosures of Huggett because both are directed to analogous substrate processing methods and Huggett discloses a germanium containing resist layer that is preferably used in a multi-layer resist layer process such as the process of Takanashi which will improve the formation of smaller features in microelectronic devices. 
Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The disclosures and illustrations of Dynes and/or Takanashi fail to teach and/or suggest the limitation of claim 5 wherein a recess is formed in at least one layer of the multilayer resist layer, and the metal-containing film is formed inside the recess and is in contact with a bottom of the recess and the limitations of claim 11 wherein a recess is formed in at least one layer of the multilayer resist layer, the metal-containing film is formed inside the recess, and the recess has a width of from 5nm to 300nm. The prior art fails to provide other relevant disclosures which cure the deficiencies of Dynes and Takanashi to teach and/or suggest the limitations of claims 5 and 11; therefore, claims 5 and 11 include allowable subject matter. 
The following is an examiner’s statement of reasons for allowance: Independent claim 21 recites, ‘A method of producing a semiconductor device, comprising steps of: preparing a member comprising a resist layer comprising an upper layer and a lower layer and exposing and etching the upper layer: etching the lower layer, forming a metal-containing film in a recess formed in the lower layer: exposing and etching the upper layer again; and etching the lower layer again, wherein the metal-containing film has a content of germanium element of 20 atm% or more, or a total content of tin element, indium element, and gallium element of 1 atm% or more, as measured by X-ray photoelectric spectroscopy.’ The disclosures of Dynes and/or Takanashi as discussed above fail to teach and/or suggest the limitations of claim 21. Moreover, claims 21 includes recitations similar to the allowable subject matter indicated for claims 5 and 11. The prior art fails to provide other relevant disclosures which either cure the deficiencies of Dynes and Takanashi or teach and/or suggest the method of claim 21. Therefore, claim 21 is allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899